Citation Nr: 0705499	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  96-17 915	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005), due to treatment received at a VA medical 
facility in 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to July 
1946 and died in May 1995.

The appellant, who is the veteran's widow, appealed rating 
decisions in which the RO denied her claims for service 
connection for the cause of the veteran's death; entitlement 
to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35; and entitlement to DIC pursuant to the provisions 
of 38 U.S.C.A. § 1151, due to treatment received at a VA 
medical facility in 1995.

In February 2003, the appellant testified at a hearing before 
the undersigned at the RO.

In July 2003, the Board remanded the appellant's claims to 
the RO for further development.

In July 2006, the RO granted the appellant's claim for 
service connection for the cause of the veteran's death and 
her claim for eligibility to DEA  The RO continued denial of 
the appellant's claim for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 and returned the matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1943 to July 1946.

2.	On February 5, 2007, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant, through her authorized 
representative, that a withdrawal of this appeal is requested 
as to her claim for DIC pursuant to 38 U.S.C.A. § 1151 due to 
treatment at a VA medical facility in 1995.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through her representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through her authorized representative, has withdrawn this 
appeal as to her claim for DIC under the provisions of 
38 U.S.C.A. § 1151 due to treatment received at a VA medical 
facility in 1995 and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


